            Case 3:20-cv-01048-CCC Document 4 Filed 07/02/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID SUCKOCKI                              :
                                            :      CIVIL ACTION
               Plaintiff,                   :
       v.                                   :      No.: 20-1048
                                            :
FEDEX FREIGHT, INC, et al.                  :
                                            :
               Defendants.                  :
                                            :

                                ENTRY OF APPEARANCE

       Kindly enter my appearance on behalf of Plaintiff in the above-referenced matter.


                                            Respectfully submitted,

                                            KARPF, KARPF & CERUTTI, P.C.


                                            /s/ W. Charles Sipio
                                            W. Charles Sipio, Esq.


Dated: July 2, 2020
